Citation Nr: 0009670	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-operative status 
traumatic cataract of the left eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


REMAND

The veteran served on active duty from February 1970 to 
September 1971, from August 1972 to August 1975 and from June 
1976 to November 1991.

This appeal arose from an August 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was remanded by the Board of 
Veterans' Appeals (Board) in May 1998 for further evidentiary 
development.  In June 1999, the veteran and his 
representative were informed through a supplemental statement 
of the case that the denial of his claim had been confirmed 
and continued.

As noted above, this case was remanded by the Board in May 
1998.  This remand had requested that the veteran be 
contacted in order to obtain the names and addresses of all 
health care providers who had treated him prior to service, 
particularly any provider who had rendered treatment for an 
eye injury.  The RO was also requested to get the records 
pertaining to the veteran's April 1985 eye surgery.  However, 
the record contains no indication that the veteran was asked 
about his pre-service eye treatment, nor are there any 
records pertaining to the April 1985 eye surgery of record.

According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"),  or by the Board, a veteran has, as a matter of 
law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify by name and 
address all health care providers who 
rendered services to him during his 
childhood and prior to his entry into 
active duty, particularly any such 
provider who rendered care associated 
with any eye disorder.

The RO should document its efforts to 
contact the veteran and should include 
all responses from the veteran in the 
claims folder.

2.  The RO should obtain the clinical 
records, hospital summary and other 
records associated with the veteran's eye 
surgery in April 1985 and associate such 
documents with the claims folder.  All 
efforts to obtain these records must be 
documented in the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




